In a proceeding pursuant to CPLR article 78 to compel the removal of a lien, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), dated August 14, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly denied the petition and dismissed the proceeding. The petitioner’s alleged injury stemming from the allegedly erroneous imposition of an environmental cleanup lien on a parcel on which he claims to hold the first mortgage is merely a speculative possibility subject to a *934number of contingencies (cf. Matter of Suburbia Fed. Sav. & Loan Assn. v Mayor of Inc. Vil. of Lynbrook, 76 AD2d 841 [1980]; Matter of Mack v Assessor of Town of Ramapo, 72 AD2d 604, 605 [1979]).
In view of the foregoing, we do not reach the parties’ remaining contentions. Smith, J.P., Crane, Mastro and Rivera, JJ., concur.